o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date uil --------------------------------------------- ---------------------------- ---------------------- dear --------------------------- cc tege eb qp4 genin-126800-15 this letter responds to your request for information dated date according to your letter you sent checks to prudential financial services prudential by certified mail postmarked date instructing prudential to open ira certificates of deposits and indicating on the checks that these were contributions for prudential sent back the checks and told you that you would need to come into their office and sign the applications for the new ira accounts you went to their offices around date to sign the papers and give them the checks prudential deposited your checks around date and treated them as ira contributions for not the issue is by when must a taxpayer make a contribution to an ira in order for the contribution to be treated as having been made for the prior year as soon as a traditional_ira is opened contributions can be made to it through the chosen sponsor trustee or other administrator contributions can be made to an ira for a year at any time during the year or by the due_date for filing your return for that year not including extensions which would be by april 15th for most taxpayers see irs publication 590-a contributions to individual_retirement_arrangements iras page the instructions for form_1040 u s individual_income_tax_return illustrate this requirement in a similar situation if you designate your deposit to be for you must verify that the deposit was actually made to the account by the due_date of the return without regard to extensions if the deposit is not made by that date the deposit is not an ira contribution for see instructions for form_1040 page genin-126800-15 if an ira contribution is made for a year the taxpayer can change his or her mind and withdraw the contribution by the due_date of the taxpayer’s return for that year if the taxpayer did not take a deduction for the ira contribution and the taxpayer withdraws any interest or other income earned or losses_incurred on the contribution see irs publication 590-a pages for example if a contribution is made for a taxpayer could withdraw the contribution before the taxpayer’s date due_date for the taxpayer’s tax_return you will find irs publication 590-a and the instructions for form_1040 at www irs gov under the forms pubs tab this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2015_1 sec_2 2015_1_irb_1 date if you have any additional questions please contact ----------------------- -------------------- in my office at sincerely joyce i kahn acting branch chief qualified_plans branch tax exempt and government entities
